Citation Nr: 1012260	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a bilateral knee disability. 



FINDING OF FACT

The Veteran's bilateral knee disability (bilateral 
patelofemoral dysfunction) first manifested many years after 
service and is not related to his service or to any aspect 
thereof.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

The Veteran contends that he injured his knees in an 
accident during "troop movement" while in service.   

Service medical records reflect that in October 1978, the 
Veteran complained of persistent and aching right knee pain.  
The pain was centered around the knee cap.  There was no 
history of trauma to the knee.  Physical examination 
revealed diffuse peripatellar tenderness, subpatellar 
crepitus and effusion ecchymosis.  McMurray's testing was 
negative.  The impression was probable chondromalacia.  The 
Veteran was given aspirin.  X-ray examination of the knee 
revealed no significant abnormalities.  The Veteran returned 
to the clinic for a follow-up examination two weeks later.  
There are no further record of knee treatment.  On September 
1982 separation examination, the Veteran denied having any 
bone or joint abnormality, and no knee condition was 
diagnosed.  As no abnormality of either knee was found on 
examination at separation from service, the Board finds that 
a chronic disorder of the knees did not manifest during 
service.  38 C.F.R. § 3.303(b) (2009).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of a 
bilateral knee disability.  38 C.F.R. § 3.303(b) (2009).  

The Veteran has not indicated that he has received any post-
service treatment for his bilateral knee disability, and 
there are therefore no post-service treatment records in the 
claims file.    

On May 2008 VA examination, the Veteran complained of 
moderately intense knee pain and stiffness.  He had not 
sought treatment for his knee pain.  He reported that he 
worked in construction.  After conducting physical 
examination of the Veteran, the examiner diagnosed the 
Veteran with bilateral knee patellofemoral dysfunction.  In 
a November 2008 addendum, the examiner concluded that the 
Veteran's current bilateral knee disability was less likely 
than not related to his service.  In so determining, the 
examiner explained that although the Veteran was treated for 
a knee condition in October 1978, there was no evidence of 
consecutive treatments for the condition either in service 
or after service.  This lack of evidence of a chronic knee 
condition in service, and the lack of evidence of continuity 
of treatment for a knee condition for many years thereafter, 
made it unlikely that the Veteran's current knee disability 
was related to the 1978 knee problems.  It was therefore 
more likely that the Veteran's current knee disability was 
related to the aging process.

In this case, the Veteran's current bilateral knee 
disability was diagnosed approximately 26 years after his 
separation from service.  There is no evidence of any 
arthritis or a right knee condition for which service 
connection may be granted on a presumptive basis within one 
year of his separation from service.  Therefore, the Veteran 
is not entitled to service connection for his bilateral knee 
disability on a presumptive basis.  Additionally, in view of 
the lengthy period without treatment or complaints of such 
condition, there is no evidence of a continuity of 
treatment, which weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent, probative evidence 
establishing a medical nexus between military service and 
the Veteran's bilateral knee disability.  Thus, service 
connection for a bilateral knee disability is not warranted.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

The Board has considered the Veteran's assertions that his 
bilateral knee disability is related to his period of active 
service.  To the extent that the Veteran ascribes his 
current disorder to his service, however, his opinion is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 
6 Vet. App. 465 (1994).  The Veteran's statements may be 
competent to support a claim for service connection where 
the events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) 
(2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, patellofemoral dysfunction, as contrasted with 
symptoms of pain, grinding, or popping, is not subject to 
lay diagnosis.  The Veteran can report having pain or 
swelling.  Those are subjective symptoms and the associated 
disorders are not readily identifiable a way that may be 
observed objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different joint disorders.  The 
Veteran does not have the medical expertise to discern the 
nature of any current orthopedic diagnosis nor does he have 
the medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis of a bilateral knee disability, but 
he is not competent to provide a medical opinion regarding 
the etiology.

The weight of the credible evidence demonstrates that the 
Veteran's bilateral knee disability first manifested many 
years after service and is not related to his active service 
or to any incident therein.  As the preponderance of the 
evidence is against the claim for service connection for a 
bilateral knee disability, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2007).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2008; a rating 
decision in August 2008; and a statement of the case in 
December 2008 .  These documents discussed specific 
evidence, the particular legal requirements applicable to 
the claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and 
informative notice provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2009 supplemental statement of the case.

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

Service connection for a bilateral knee disability is 
denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


